Title: To Alexander Hamilton from Tench Coxe, 30 April 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, April 30, 1794. “I have the honor to enclose for submission to the President a contract in the form of a bill of parcels for a temporary supply of oil for the use of the L: House at Sandy Hook. It is lower than the price in this City, and as low as the New York market admitted of. The attempts I have sometime made to secure a years supply by a large contract have not yet succeeded owing to the apprehensions of an interruption by War of the Whaling Voyages.…”
